Appeal from a judgment of the Wayne County Court (John B. Nesbitt, J.), rendered October 18, 2005. The judgment convicted defendant, upon his plea of guilty, of aggravated unlicensed operation of a *1003motor vehicle in the first degree, driving while intoxicated, a class E felony, and attempted forgery in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of, inter alia, attempted forgery in the second degree (Penal Law §§ 110.00, 170.10 [3]). Defendant failed to preserve for our review his contention that County Court erred in enhancing the sentence without affording him the opportunity to withdraw his plea (see People v VanDeViver, 56 AD3d 1118 [2008]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]; cf. People v Waggoner, 53 AD3d 1143, 1144 [2008]; People v Fornby, 42 AD3d 894, 895 [2007]). The sentence is not unduly harsh or severe. Present— Hurlbutt, J.P., Martoche, Smith, Centra and Peradotto, JJ.